THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

 

WESTERN DIVISION
London Computer Systems, Inc. Case No_ l:lS-cv-696
Judge; Timothy S. B|ack
v. : Corporate Disclosure Statement

Zillow, Inc.

Pursuant to the Corporate Disclosure Statement provisions in Local Civil Rule 7.1 .l: Any non-
governmental corporate party to a proceeding must file a Corporate Affiliations/Financial Interest
statement identifying all of its parent, subsidiary and other affiliate corporations and listing any publicly
held company that “controls, is controlled by, or is under common control with a publicly controlled
corporation.” A party must file the statement upon filing a complaint, answer, motion, response or other
pleadings in this Court, whichever occurs first. The obligation to disclose any changes will be continuing
throughout the pendency of this case.

In Compliance with those provisions, this Corporate Disclosure Statement is filed on behalf of:

 

Zillow, lnc.
l. Is said party a parent, subsidiary or other affiliate of a publicly owned corporations?
_~/_ YEs _ No

If the answer is YES, list below the identity of the parent, subsidiary or other affiliate corporation

and the relationship between it and the named party:
Zillow, lnc. is a publicly owned corporation. lt is a wholly owned subsidiary of Zillow

Group, lnc., which is also a publicly owned corporation

2. Is there a publicly owned corporation, not a party to the case, that has a financial interest in the
outcome?
YES / No

If the answer is YES, list the identity of such corporation and the nature of the financial interest.

 

 

 

/
l < \`* October 5, 2018

Signature of Counsel Date

 

“Certificate of Service”

COUNSEL ARE REMINDED OF THEIR CONTINUING OBLIGATION
TO UPDATE AND SUPPLEMENT THIS STATEMENT

CERTIFICATE OF SERVICE
l certify that on October 5, 2018, I electronically filed the foregoing document using the
Court’s CM/ECF system. Electronic notification will be sent to all attorneys of record by
operation of the Court’s electronic filing system.
/s/ Thomas F. Hankinson

7448820.1

